Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims
	Claim 5: line 1 “The method of claim 1” has been changed to --The method of claim 2--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 2:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
biasing the transistors of the series arm from a bias node through a feed node of the series arm and a circuit including a gate-gate resistor that couples each pair of neighboring transistors of the series arm, such that the gate of a selected transistor of the series arm is provided with a bias signal directly from the feed node of the series arm; and biasing the transistors of the shunt arm from a bias node through a feed node of the shunt arm and a circuit including a gate-gate resistor that couples each pair of neighboring transistors of the shunt arm, such that the gate of an end transistor of the shunt arm is provided with a bias signal directly from the feed node of the shunt arm.
In regard to Claim 8:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
forming a shunt arm bias circuit configured to bias the transistors of the shunt arm from a bias node through a feed node of the shunt arm and a circuit including a gate-gate resistor that couples each pair of neighboring transistors of the shunt arm, such that the gate of an end transistor of the shunt arm is provided with a bias signal directly from the feed node of the shunt arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/JOHN W POOS/Primary Examiner, Art Unit 2896